Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  June 21, 2019                                                                                     Bridget M. McCormack,
                                                                                                                   Chief Justice

                                                                                                          David F. Viviano,
                                                                                                          Chief Justice Pro Tem
  159414(53)
                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
                                                                                                       Richard H. Bernstein
                                                                    SC: 159414                         Elizabeth T. Clement
  In re K. M. HOUSER, Minor.                                        COA: 344712                        Megan K. Cavanagh,
                                                                                                                        Justices
                                                                    Genesee CC Family Division:
                                                                    16-133554-NA

  _______________________________________/

         On order of the Court, the motion for reconsideration of this Court’s May 10, 2019
  order is considered, and it is DENIED, because we are not persuaded that reconsideration
  of our previous order is warranted. MCR 7.311(G).




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           June 21, 2019
         s0618
                                                                               Clerk